This is an appeal from a judgment of the Supreme Court affirming a judgment of the Atlantic County Court of Common Pleas. Plaintiff sued to recover for injuries received by reason of a fall over a hose stretched across a sidewalk while oil was being delivered from a truck of defendant to premises adjacent to the sidewalk.
In the Supreme Court appellant urged fourteen grounds of appeal. On this appeal, defendant-appellant urges as ground of reversal only grounds of appeal numbers three, four, six, seven and eight, waiving all of the others. Numbers three and four relate to plaintiff's requests to charge, which were charged, and numbers six, seven and eight are defendant's requests to charge, which were not charged in the language requested.
On these questions submitted on this appeal, we affirm for the reasons expressed in the opinion of Chief Justice Brogan in the Supreme Court.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CASE, BODINE, DONGES, HEHER, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 13.
For reversal — None. *Page 428